Title: Revisionary Power of the Executive and the Judiciary, [4 June] 1787
From: King, Rufus
To: 


[4 June 1787]

   This speech preceded Wilson’s motion, seconded by JM, to combine the judiciary with the executive in vetoing legislative acts.

Mad. The Judicial ought to be introduced in the business of Legislation—they will protect their Department, and uniting wh. the Executive render their Check or negative more respectable—there is weight in the objections agt. this measure—but a Check is necessary experience proves it, and teaches us that what we once thought the Calumny of the Enemies of Republican Govts. is undoubtedly true—There is diversity of Interest in every Country the Rich & poor, the Dr. & Cr. the followers of different Demagogues, the diversity of religious Sects—The Effects of these parties are obvious in the ant’. Govts.—the same causes will operate with us—
We must introduce the Checks, which will destroy the measures of an interested majority—in this view a negative in the Ex: is not only necessary for its own safety, but for the safety of a minority in Danger of oppression from an unjust and interested majority—The independent condition of the Ex. who has the Eyes of all Nations on him will render him a just Judge—add the Judiciary and you increase the respectability—
